EXAMINER'S AMENDMENT
This action is a response to the communication received on 1/3/2022. Examiner acknowledges the amendments to claims 1, 3, 6, 8, 11, 16, and 17.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A system configured to determine sleep stages of a subject during individual sleep cycles of a sleep session, wherein a sleep cycle comprises multiple sleep stages and corresponds to a progression through the multiple sleep stages from light sleep to deep sleep such that multiple sleep cycles, each comprising the multiple sleep stages, occur throughout a sleep session, the system comprising:
	one or more sensors configured to generate output signals conveying information related to brain activity of the subject; and
	one or more physical computer processors configured by computer-readable instructions to:
store sets of sleep stage detection algorithms and parameters that correspond to different detected sleep cycles, the sets of algorithms and parameters indexed based on respective sleep cycles, the sets of sleep stage algorithms and parameters including a first 
determine, based on the output signals, power in a beta band and power in a delta band of an electroencephalogram;
detect the individual sleep cycles during the sleep session based on the power in the beta band and the power in the delta band, the individual sleep cycles including the first sleep cycle and the second sleep cycle;
select different ones of the sets of sleep stage detection algorithms and parameters for sleep stage determination during different ones of the detected sleep cycles such that the sets of sleep stage detection algorithms and parameters change between the different ones of the detected sleep cycles, wherein (1) the first set of algorithms and parameters is selected based on the detection of the first sleep cycle, (ii) the second set of algorithms and parameters is selected based on the detection of the second sleep cycle, (iii) the selected sets of sleep stage detection algorithms and parameters for sleep stage determination during the different ones of the detected sleep cycles are continuously updated as the sleep cycles of the subject progress during a sleep session; and (iv) a selected set of sleep stage detection algorithms and parameters for sleep stage determination does not change as the sleep stages change with a given sleep cycle; and
determine the sleep stages during the different ones of the detected sleep cycles based on the output signals and the selected sets of sleep stage detection algorithms and parameters such that the first set of algorithms and parameters are used to determine the 

3. (Currently Amended) The system of claim 1, wherein the one or more physical computer processors are further configured such that:
| the sets of sleep stage detection algorithms and parameters include vector quantization algorithms,
	the sleep stages are characterized by representative centroids in a multi-dimensional vector space, the representative centroids comprising a first representative centroid and a second representative centroid,
	the representative centroids change based on the sleep cycle, and
the sleep stages are determined during the different detected sleep cycles based on the output signals and the representative centroids such that, during the first sleep cycle, the sleep stages are determined based on the output signals and the first representative centroid, wherein the first representative centroid [that] is closest to a first current sleep stage vector, and, during the second sleep cycle, the sleep stages are determined based on the output signals and the , wherein said second representative centroid [that] is closest to a second current sleep stage vector.

8. (Currently Amended) The method of claim 6, wherein:
	the sets of sleep stage detection algorithms and parameters include vector quantization algorithms,
	the sleep stages are characterized by representative centroids in a multi- dimensional vector space, the representative centroids comprising a first representative centroid and a second representative centroid, 
	the representative centroids change based on the sleep cycle, and
	the sleep stages are determined during the different detected sleep cycles based on the output signals and the representative centroids such that, during the first sleep cycle, the sleep stages are determined based on the output signals and the first representative centroid, wherein the first representative centroid [that] is closest to a first current sleep stage vector, and, during the second sleep cycle, the sleep stages are determined based on the output signals and the second representative centroid, wherein said second representative centroid [that] is [closed] closest to a second current sleep stage vector.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "means for generating output signals", "means for storing sets", "means for detecting", "means for selecting", and "means for determining sleep stages" (Claim 11) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “generating output signals”, “storing sets”, “detecting”, “selecting”, and “determining sleep stages” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier, and the generic placeholder does not convey any information about the structure of the claim limitations.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-13 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: electrodes acting as the means for generating output signals, described on pages 5-6 of the specification, and one or more processors acting as the means for storing sets, means for detecting, means for selecting, and means for determining sleep sages, described on page 2 of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claim 1-3, 5-8, 10-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 6, the prior art of record does not teach or suggest a device or a method that uses a device, as claimed by Applicant, where the device selects different ones of the set of sleep stage detection algorithms and parameters for sleep stage determination during different ones of the detected sleep cycles where sets of sleep stage algorithms and parameters change from sleep cycle to sleep cycle. 
Claims 2, 3, 5, 7, 8, 10, 16, and 17 are dependent on allowed matter from claims 1 or 6 and are allowed.
In regards to claim 11, the prior art of record does not teach a system, as claimed by Applicant, where the system selects different ones of the sets of sleep stage vectors and centroids for sleep stage determination during different ones of the detected sleep cycles where the sets of sleep stage vectors and centroids change from sleep cycle to sleep cycle.
Claims 12, 13, and 15 are dependent on allowed matter from claim 11 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791